                                                    UNITED STATES BANKRUPTCY COURT
                                                 FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                      Case No. (Jointly Administered):                           18-04177-TOM11
Debtors.                                                                                   Reporting Period:        October 15, 2018 - November 30, 2018
                                                                                           Federal Tax ID #:                                  XX-XXXXXXX

                       MONTHLY BANKRUPTCY ADMINISTRATOR FORM FOR THE PERIOD ENDED NOVEMBER 30, 2018

DEBTOR'S ADDRESS:                         7 Sheridan Square Suite 300
                                          Kingsport, TN 37660

DEBTOR'S ATTORNEYS:                       Daniel D. Sparks and Bill D. Bensinger
                                          Christian & Small LLP 
                                          505 North 20th Street, Suite 1800
                                          Birmingham, AL 35203

                                          Stephen E. Hessler P.C. (admitted pro hac vice) and Ciara Foster (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          601 Lexington Avenue
                                          New York, NY 10022

                                          Melissa N. Koss (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          300 North LaSalle
                                          Chicago, IL 60654

REPORT PREPARER:                          Mission Coal Company, LLC, et al.



I CERTIFY THAT THE INFORMATION WITHIN THIS REPORT IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF.




12/20/2018                                                      /s/ Alan W. Jones Jr.
Date                                                            Alan W. Jones Jr.
                                                                VP - Accounting




   Case 18-04177-TOM11                      Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                                Desc
                                             Main Document     Page 1 of 17
                                                        UNITED STATES BANKRUPTCY COURT
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                         Case No. (Jointly Administered):                             18-04177-TOM11
                                                                                              Reporting Period:          October 15, 2018 - November 30, 2018
                                                                                              Federal Tax ID #:                                    XX-XXXXXXX

                                                 CORPORATE BANKRUPTCY ADMINISTRATOR FORM

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Required Documents                                                                               Form No.          Document Attached        Explanation
Legal Entities                                                                                                            X
Notes to BAF                                                                                                              X
Business Debtor's Affirmations                                                                    BA-01                   X
Business Debtor's Cash Receipts and Disbursements                                              BA-02 (Part 1)             X
Condensed Consolidated Income Statement                                                        BA-02 (Part 2)             X
Business Debtor's Accounts Receivable                                                           BA-02 (A)                 X
Business Debtor's Actual Disbursements                                                          BA-02 (B)                                 See BA-02 (Part 1)
Business Debtor's Payments to Secured Creditors                                                 BA-02 (C)                   X
Status of Business Debtor's Post-Petition Taxes                                                 BA-02 (D)                   X
Business Debtor's Bank Accounts                                                                BA-03 (Part 1)               X
Business Debtor's Payments to Insiders                                                         BA-03 (Part 2)               X
Business Debtor's Inventory                                                                    BA-03 (Part 3)               X
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors                            BA-03 (Part 4)               X
Business Debtor's Post-Petition Accounts Payable                                                BA-03 (A)                   X
Condensed Consolidated Balance Sheet                                                              BA-04                     X
Insurance Policies                                                                                                          X
Ordinary Course Professional Payments                                                                                                         See Notes




   Case 18-04177-TOM11                          Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                                 Desc
                                                 Main Document     Page 2 of 17
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                              FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                                                                           Case No. (Jointly Administered):                                                            18-04177-TOM11
                                                                                                                                                                Reporting Period:                                         October 15, 2018 - November 30, 2018
                                                                                                                                                                 Federal Tax ID #:                                                                  XX-XXXXXXX

                                                                                        NOTES TO THE BANKRUPTCY ADMINISTRATOR FORM



General Notes                                                         On October 14, 2018 (the "Petition Date"), Mission Coal Company, LLC and its direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the "Debtors")
                                                                      commenced their chapter 11 cases by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy
                                                                      Court for the Northern District of Alabama (the "Bankruptcy Court").

                                                                      This Monthly Operating Report and the condensed consolidated financial statements included herein have been prepared solely for the purpose of complying with the monthly reporting
                                                                      requirements of the Bankruptcy Court and the lenders under the Debtors' post-petition financing facility, as amended (the "DIP Facility"), and are in a format that the Debtors believe is
                                                                      acceptable to the Bankruptcy Administrator. The Monthly Operating Report is limited in scope and covers a limited time period. The schedules contained herein were not audited or
                                                                      reviewed by independent accountants. Furthermore, because the Debtors generally produce their financial reporting on a consolidated basis, it is possible that not all assets, liabilities, cash
                                                                      receipts and disbursements have been recorded at the correct Debtor entity. The Debtors reserve all rights to supplement or amend any schedules contained in this Monthly Operating
                                                                      Report.

                                                                      The information presented herein is unaudited and subject to further review and potential adjustments, and may not have been subject to all procedures that would typically be applied to
                                                                      financial information presented in accordance with Generally Accepted Accounting Principles in the United States of America ("US GAAP"), including, but not limited to, accruals, asset
                                                                      impairment testing and other recurring adjustments considered necessary by management to fairly state the financial position and results of operations for the interim period(s) presented.
                                                                      Furthermore, this Monthly Operating Report excludes required fair value adjustments related to the Debtors restructuring on January 31, 2018 and does not contain all disclosures that would
                                                                      be required for presentation in accordance with US GAAP.

                                                                      Certain prepetition liabilities have been reclassified as liabilities subject to compromise. Liabilities subject to compromise may include estimated or liquidated amounts for certain
                                                                      obligations arising prior to the Petition Date, including, among others, (a) debt-related obligations, (b) employee or retiree benefit-related obligations, (c) contractual obligations and (d)
                                                                      litigation and other contingent claims. The Debtors continue to analyze and reconcile these amounts, and, therefore, the amounts reflected herein are current estimates and subject to change
                                                                      as additional analysis is completed and decisions made.

                                                                      The Debtors caution readers not to place undue reliance upon the information contained in this Monthly Operating Report. The results herein are not necessarily indicative of results which
                                                                      may be expected from any other period or for the full year and may not necessarily reflect the combined results and financial position of the Debtors in the future.

                                                                      Subsequent information or discovery may result in material changes to the information provided herein, and errors or omissions may exist. Notwithstanding any such discovery, new
                                                                      information, errors or omissions, the Debtors do not undertake any obligation or commitment to update the information provided herein.

Business Debtor's Affirmations                                        Copies of bank statements and reconciliations can be provided upon request.


Business Debtor's Cash Receipts and Disbursements                     The Debtors are authorized to continue using their cash management system pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate their Cash Management
                                                                      System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms and (D) Continue to Perform Intercompany Transactions; (II) Granting
                                                                      Administrative Status to Postpetition Intercompany Balances; and (III) Granting Related Relief (Docket No. 312). Receipts and disbursements are presented on a book basis from October 15,
                                                                      2018 through November 30, 2018. Amounts exclude intercompany cash management activity by and among the Debtors.

Condensed Consolidated Income Statement                               The monthly income statement presented reflects the condensed consolidated statement of operations for Mission Coal Company, LLC and its subsidiaries for the period October 15, 2018
                                                                      through November 30, 2018.
Business Debtor's Accounts Receivable                                 The Debtors accounts receivable aging is presented as of November 30, 2018.


Business Debtor's Payments to Secured Creditors                       The Debtors rolled up previously existing first lien debt into its debtor-in-possession financing facility pursuant to the Final Order (I) Authorizing Postpetition Secured Financing Pursuant to
                                                                      11 U.S.C. §§ 105(A), 361, 362, 363, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) and 364(E), (II) Authorizing the Debtors' Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting
                                                                      Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364 and (IV) Granting Related Relief (Docket No. 300).

                                                                      There were no payments to secured creditors for the period October 15, 2018 through November 30, 2018.

Status of Business Debtor's Post-Petition Taxes                       All undisputed post-petition business and payroll taxes (via ADP) have been paid/deposited in a timely manner.
                                                                      See BA-01.
Business Debtor's Bank Accounts                                       All amounts listed are the bank balances for the Debtors as of November 30, 2018.


Business Debtor's Payments to Insiders                                For the purposes of this Monthly Operating Report, the Debtors have defined “insider employees” as Michael Zervos (President and CEO), Gary Broadbent (General Counsel, VP of HR and
                                                                      Secretary) and Alan W. Jones Jr. (VP - Accounting). The Debtors have defined “other insiders” to include Board managers and Independent Directors including Jason McCoy, Kenneth
                                                                      McCoy, Charles Ebetino, Anthony Horton, and David Heiman.

                                                                      The parties identified as “insiders” have been included for informational purposes only. The inclusion of a party as an “insider” herein is not an acknowledgement or concession that such
                                                                      party is an insider under applicable bankruptcy law.
Business Debtor's Inventory                                           The schedule of inventory presented reflects the balance by subsidiary and type as of November 30, 2018.


Business Debtor's Payments Made to Pre-Petition Unsecured Creditors   The schedule of pre-petition payments reflect amounts for Mission Coal Company, LLC and its subsidiaries. All amounts shown were paid under the authority of court approved first day
                                                                      motions. Additional detail can be provided upon request.
Business Debtor's Post-Petition Accounts Payable                      The Debtors post-petition accounts payable aging is presented as of November 30, 2018. Amounts reflect post-petition trade payables (excluding payables related to goods and services
                                                                      received but not yet invoiced and other miscellaneous accruals during the reporting period). Due to administrative issues and process of reconciling claims, certain payments may be
                                                                      periodically delayed.

Insurance Policies                                                    The schedule of insurance policies presented reflects all insurance policies of the Debtors as of November 30, 2018. The descriptions of the Debtors' insurance policies therein are intended
                                                                      only as a summary and the actual terms of such insurance policies shall govern in the event of any inconsistency with the descriptions set forth herein.
Ordinary Course Professional Payments                                 There were no payments made to ordinary course professionals for the period October 15, 2018 through November 30, 2018.




      Case 18-04177-TOM11                                                Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                                                                                                         Desc
                                                                          Main Document     Page 3 of 17
                                                       UNITED STATES BANKRUPTCY COURT
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                             Reporting Period:    October 15, 2018 - November 30, 2018
                                                                                             Federal Tax ID #:                              XX-XXXXXXX

                                                                    LEGAL ENTITIES

The report includes activity from the following Debtors and related case numbers:

Debtor                                                                                                                               Case Number
Mission Coal Company, LLC                                                                                                              18-04177
Oak Grove Resources, LLC                                                                                                               18-04176
Beard Pinnacle, LLC                                                                                                                    18-04178
Oak Grove Land Company, LLC                                                                                                            18-04179
Pinnacle Land Company, LLC                                                                                                             18-04180
Pinnacle Mining Company, LLC                                                                                                           18-04181
Seminole Alabama Mining Complex, LLC                                                                                                   18-04182
Seminole Coal Resources, LLC                                                                                                           18-04183
Seminole West Virginia Mining Complex, LLC                                                                                             18-04184
Seneca Coal Resources, LLC                                                                                                             18-04185
Seneca North American Coal, LLC                                                                                                        18-04186




   Case 18-04177-TOM11                         Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                           Desc
                                                Main Document     Page 4 of 17
                                                            UNITED STATES BANKRUPTCY COURT
                                                         FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                                     Reporting Period:    October 15, 2018 - November 30, 2018
                                                                                                     Federal Tax ID #:                              XX-XXXXXXX
BA-01
                                                               BUSINESS DEBTOR'S AFFIRMATIONS

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
                                                                                                                           YES                   NO
each item. Attach additional sheets if necessary.

All post-petition business taxes have been paid/deposited.                                                                   X

All post-petition individual taxes have been paid/deposited.                                                                 X

Adequate insurance on all assets/property including fire, theft, liability, collision and casualty and workman’s
                                                                                                                             X
compensation (if applicable) is currently in full force and effect.

New books and records were opened and are being maintained daily.                                                            X

Copies of all banks statements and reconciliations are attached.                                                                               See Notes

I have otherwise complied with all requirements of the Chapter 11 Operating Order.                                           X

All financial statements filed with the Bankruptcy Clerk’s Office are prepared in accordance with generally accepted
                                                                                                                                               See Notes
accounting principles.




   Case 18-04177-TOM11                              Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                              Desc
                                                     Main Document     Page 5 of 17
                                                     UNITED STATES BANKRUPTCY COURT
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                   Reporting Period:         October 15, 2018 - November 30, 2018
                                                                                   Federal Tax ID #:                                   XX-XXXXXXX
BA-02 (Part 1)
                                          BUSINESS DEBTOR'S CASH RECEIPTS AND DISBURSEMENTS (1)

$USD in 000's

Receipts
Sales/AR receipts                                                                                                                         27,669
DIP funding                                                                                                                               54,500
Other receipts (e.g. sales of property)                                                                                                        -
Total Receipts                                                                                                               $            82,169

Business Disbursements
Payroll & benefits                                                                                                                        24,233
Mine operating and repair costs                                                                                                           13,589
Royalties and taxes                                                                                                                        9,714
Utilities and insurance                                                                                                                    3,092
Non-retained professionals                                                                                                                 1,958
Retained professionals                                                                                                                         -
Freight                                                                                                                                    1,783
Leases                                                                                                                                     1,383
Surety                                                                                                                                       153
Total disbursements                                                                                                          $            55,905

Beginning cash and cash equivalents                                                                                                           46
Change in cash and cash equivalents                                                                                                       26,264
Ending cash and cash equivalents (11/30/2018)                                                                                $            26,310




Debtor Entity                                                  Case Number            Receipts            Disbursements        Surplus / Deficit
Mission Coal Company, LLC                                        18-04177                    54,501                 5,106                  49,395
Oak Grove Resources, LLC                                         18-04176                        11                27,260                 (27,250)
Beard Pinnacle, LLC                                              18-04178                         -                      -                       -
Oak Grove Land Company, LLC                                      18-04179                         -                      -                       -
Pinnacle Land Company, LLC                                       18-04180                         -                      -                       -
Pinnacle Mining Company, LLC                                     18-04181                       112                10,250                 (10,139)
Seminole Alabama Mining Complex, LLC                             18-04182                         -                     95                    (95)
Seminole Coal Resources, LLC                                     18-04183                    10,171                   141                  10,029
Seminole West Virginia Mining Complex, LLC                       18-04184                         8                11,613                 (11,605)
Seneca Coal Resources, LLC                                       18-04185                         -                 1,294                  (1,294)
Seneca North American Coal, LLC                                  18-04186                    17,368                   146                  17,222
Total                                                                           $            82,169     $          55,905    $             26,264




   Case 18-04177-TOM11                          Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                     Desc
                                                 Main Document     Page 6 of 17
                                                             UNITED STATES BANKRUPTCY COURT
                                                          FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                     Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                          Reporting Period:    October 15, 2018 - November 30, 2018
                                                                                          Federal Tax ID #:                              XX-XXXXXXX
BA-02 (Part 2)
                                               CONDENSED CONSOLIDATED MONTHLY INCOME STATEMENT

$USD in 000's                                                                                                                           11/30/2018

Revenues:
Coal revenues                                                                                                                               60,132
Freight and handling revenues                                                                                                               14,968
Other revenues                                                                                                                                  62
Total revenues                                                                                                                $             75,161

Costs and expenses
Cost of coal sales (exclusive of items show separately below)                                                                               60,397
Freight and handling costs                                                                                                                  14,968
Depreciation, depletion and amortization                                                                                                     1,857
Amortization of acquired intangibles                                                                                                           158
Selling, general and administrative expenses                                                                                                 3,994
Restructuring and impairment charges                                                                                                            68
Total costs and expenses                                                                                                      $             81,443

Income (loss) from operations                                                                                                 $             (6,282)

Other income (expenses):
Interest expense                                                                                                                            (6,705)
Miscellaneous other income (expense)                                                                                                          (242)
Early extinguishment of debt:                                                                                                              (44,338)
Total other income (expense), net                                                                                             $            (51,286)

Income (loss) before reorganization expenses                                                                                               (57,568)
Reorganization expenses                                                                                                                    (69,007)
Net income (loss)                                                                                                             $           (126,575)
Less: net (income) loss attributable to non-controlling interest                                                                             6,015
Net income (loss) attributable to Mission Coal Company                                                                        $           (120,559)




   Case 18-04177-TOM11                               Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                  Desc
                                                      Main Document     Page 7 of 17
                                                         UNITED STATES BANKRUPTCY COURT
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                           Case No. (Jointly Administered):                               18-04177-TOM11
                                                                                                Reporting Period:            October 15, 2018 - November 30, 2018
                                                                                                Federal Tax ID #:                                      XX-XXXXXXX
BA-02 (A)
                                                      BUSINESS DEBTOR'S ACCOUNTS RECIEVABLE

$USD in 000's

Entity                                               0-30 Days              31-60 Days               61-90 Days            Over 91 Days         Balance - 11/30/18
Mission Coal Company, LLC                                          -                       -                       -                       -   $                   -
Oak Grove Resources, LLC                                           -                       -                       -                       -   $                   -
Beard Pinnacle, LLC                                                -                       -                       -                       -   $                   -
Oak Grove Land Company, LLC                                        -                       -                       -                       -   $                   -
Pinnacle Land Company, LLC                                         -                       -                       -                       -   $                   -
Pinnacle Mining Company, LLC                                       -                      19                      31                      56   $                105
Seminole Alabama Mining Complex, LLC                               -                       -                       -                       -   $                   -
Seminole Coal Resources, LLC                                   7,431                       -                       -                       -   $              7,431
Seminole West Virginia Mining Complex, LLC                         -                       -                       -                       -   $                   -
Seneca Coal Resources, LLC                                         -                       -                       -                       -   $                   -
Seneca North American Coal, LLC                               25,295                     304                       -                       -   $             25,599
Total accounts receivable                  $                  32,726   $                 322     $                31   $                  56   $             33,135



Amounted collected this month on accounts receivable charged and paid this month                                                                             18,740
Amount collected this month on accounts receivable charged in prior months and paid this month                                                                8,929
Total collected this month on accounts receivable                                                                                              $             27,669




   Case 18-04177-TOM11                            Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                                      Desc
                                                   Main Document     Page 8 of 17
                                                        UNITED STATES BANKRUPTCY COURT
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                          Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                               Reporting Period:     October 15, 2018 - November 30, 2018
                                                                                                Federal Tax ID #:                              XX-XXXXXXX
BA-02 (C)
                                              BUSINESS DEBTOR'S PAYMENTS TO SECURED CREDITORS

$USD in 000's

Secured Creditor                                                                                      Type          Amount Paid       Total Paid to Date
There were no payments to secured creditors for the period October 15, 2018 through November 30, 2018.




   Case 18-04177-TOM11                           Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                            Desc
                                                  Main Document     Page 9 of 17
                                                          UNITED STATES BANKRUPTCY COURT
                                                       FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                             Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                                  Reporting Period:         October 15, 2018 - November 30, 2018
                                                                                                  Federal Tax ID #:                                   XX-XXXXXXX
BA-02 (D)
                                                 STATUS OF BUSINESS DEBTOR'S POST-PETITION TAXES

$USD in 000's

Tax                                                                         Beg. Balance             Accrual               Amount Paid          Ending Balance
Federal
Payroll taxes                                                                               -                    830                  686                   144
Black lung excise taxes (1)                                                                 -                    181                  253                   (72)
Reclamation taxes                                                                           -                     61                    -                    61
Total federal taxes                                                     $                   -   $              1,071   $              938   $               133

State and local taxes
Payroll taxes                                                                               -                     21                   18                     2
Sales taxes                                                                                 -                    154                   54                   101
Property and real estate taxes                                                              -                      -                    -                     -
Severance taxes                                                                             -                  1,040                  487                   553
Reclamation taxes                                                                           -                     56                   25                    31
Total state and local taxes                                             $                   -   $              1,271   $              584   $               687

(1) Includes export tons overage payment. Credit will be applied to subsequent payments.




   Case 18-04177-TOM11                            Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                                    Desc
                                                   Main Document    Page 10 of 17
                                                   UNITED STATES BANKRUPTCY COURT
                                                FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                   Reporting Period:        October 15, 2018 - November 30, 2018
                                                                                    Federal Tax ID #:                                 XX-XXXXXXX
BA-03 (Part 1)
                                                    BUSINESS DEBTOR'S BANK ACCOUNTS

$USD in 000's

Debtor Entity                                     Bank           Account              Type                Book Balance      Bank Balance
Mission Coal Company, LLC                    BBVA Compass         2813            Check Account                    23,902            24,018
Mission Coal Company, LLC                    BBVA Compass         6547          Adequate Assurance                  1,319             1,319
Seminole Coal Resources, LLC                 BBVA Compass         0582            Check Account                       722             1,215
Seneca Coal Resources, LLC                   BBVA Compass         9681            Check Account                       365             1,877
Oak Grove Resources, LLC                     BBVA Compass         4879              Petty Cash                         (3)                5
Pinnacle Mining Company, LLC              First Community Bank    0046              Petty Cash                          2                 2
Seminole West Virginia Mining Complex, LLC City National Bank     8802              Petty Cash                          3                 3
Total                                                                                                   $          26,310 $          28,439




   Case 18-04177-TOM11                      Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                        Desc
                                             Main Document    Page 11 of 17
                                               UNITED STATES BANKRUPTCY COURT
                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                        Case No. (Jointly Administered):                            18-04177-TOM11
                                                                             Reporting Period:         October 15, 2018 - November 30, 2018
                                                                             Federal Tax ID #:                                   XX-XXXXXXX
BA-03 (Part 2)
                                            BUSINESS DEBTOR'S PAYMENTS TO INSIDERS

$USD in 000's

Insiders                                                                                            Current Period       Total Paid to Date
Payments to insider employees                                                                                    276                    276
Payments to other insiders                                                                                       220                    220
Total                                                                                             $              496   $                496




   Case 18-04177-TOM11                    Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                      Desc
                                           Main Document    Page 12 of 17
                                                  UNITED STATES BANKRUPTCY COURT
                                               FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                   Reporting Period:    October 15, 2018 - November 30, 2018
                                                                                   Federal Tax ID #:                              XX-XXXXXXX
BA-03 (Part 3)
                                                   BUSINESS DEBTOR'S INVENTORY

$USD in 000's

Debtor                                                   Type                                                               11/30/2018
Oak Grove Resources, LLC                                 Clean coal inventory                                                         4,140
Oak Grove Resources, LLC                                 Raw coal inventory                                                           4,993
Oak Grove Resources, LLC                                 Materials & supplies                                                         3,131
Pinnacle Mining Company, LLC                             Clean coal inventory                                                         6,133
Pinnacle Mining Company, LLC                             Raw coal inventory                                                           1,334
Pinnacle Mining Company, LLC                             Materials & supplies                                                         1,564
Seminole West Virginia Mining Complex, LLC               Clean coal inventory                                                         1,559
Seminole West Virginia Mining Complex, LLC               Raw coal inventory                                                             602
Seminole West Virginia Mining Complex, LLC               Materials & supplies                                                           230
Total inventory                                                                                                        $             23,686




   Case 18-04177-TOM11                       Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                   Desc
                                              Main Document    Page 13 of 17
                                                  UNITED STATES BANKRUPTCY COURT
                                               FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                            Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                 Reporting Period:     October 15, 2018 - November 30, 2018
                                                                                 Federal Tax ID #:                               XX-XXXXXXX
BA-03 (Part 4)
                                 BUSINESS DEBTOR'S PAYMENTS MADE TO PRE-PETITION UNSECURED CREDITORS

$USD in 000's

Creditor / Purpose                                                                                      Date                Amount
Wages
Compensation and withholding obligations                                                               multiple                      5,183
Employee benefit programs                                                                              multiple                      6,506
                                                                                                                      $             11,689
Taxes
Sullivan County Trustee (1)                                                                           10/26/2018                        0
City of Kingsport (1)                                                                                 10/26/2018                        0
Alabama Surface Mining Commission                                                                     10/30/2018                       14
                                                                                                                      $                14

Critical Vendors / Lienholders
Lien claims                                                                                            multiple                        451
Equipment suppliers                                                                                    multiple                        482
Material suppliers                                                                                     multiple                        324
Service providers                                                                                      multiple                        427
                                                                                                                      $              1,684

Royalties
Natural Resource Partners                                                                             11/8/2018                      1,460
Natural Resource Partners                                                                             11/14/2018                        49
                                                                                                                      $              1,509

Insurance
JLT Specialty Insurance Services Inc                                                                  10/19/2018                       41
AFCO                                                                                                  10/26/2018                       55
                                                                                                                      $                96

Surety Bonds
Smith Manus                                                                                           10/25/2018                       48
                                                                                                                      $                48

                                                                                                                      $             15,040

(1) Amounts paid were less than $500.




    Case 18-04177-TOM11                      Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                   Desc
                                              Main Document    Page 14 of 17
                                                    UNITED STATES BANKRUPTCY COURT
                                                 FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                  Case No. (Jointly Administered):                             18-04177-TOM11
                                                                                       Reporting Period:          October 15, 2018 - November 30, 2018
                                                                                       Federal Tax ID #:                                    XX-XXXXXXX
BA-03 (A)
                                          BUSINESS DEBTOR'S POST-PETITION ACCOUNTS PAYABLE

$USD in 000's

Entity                                          0-30 Days           31-60 Days             61-90 Days           Over 91 Days           11/30/2018
Mission Coal Company, LLC                                  21                      1                    -                      -   $               23
Oak Grove Resources, LLC                                  422                    646                    -                      -   $            1,068
Beard Pinnacle, LLC                                         -                      -                    -                      -   $                -
Oak Grove Land Company, LLC                                 -                      -                    -                      -   $                -
Pinnacle Land Company, LLC                                  -                      -                    -                      -   $                -
Pinnacle Mining Company, LLC                              542                     22                    -                      -   $              564
Seminole Alabama Mining Complex, LLC                       29                      3                    -                      -   $               32
Seminole Coal Resources, LLC                               93                      -                    -                      -   $               93
Seminole West Virginia Mining Complex, LLC                441                     28                    -                      -   $              470
Seneca Coal Resources, LLC                                 17                      7                    -                      -   $               24
Seneca North American Coal, LLC                             -                      -                    -                      -   $                -
Total accounts payable                     $            1,565   $                707   $                -   $                  -   $            2,272




   Case 18-04177-TOM11                         Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                            Desc
                                                Main Document    Page 15 of 17
                                                        UNITED STATES BANKRUPTCY COURT
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                     Reporting Period:    October 15, 2018 - November 30, 2018
                                                                                     Federal Tax ID #:                              XX-XXXXXXX
BA-04
                                                     CONDENSED CONSOLIDATED BALANCE SHEET

$USD in 000's                                                                                                                      11/30/2018

Assets
 Cash and cash equivalents                                                                                                            26,310
 Trade accounts receivable, net                                                                                                       33,135
 Inventories, net                                                                                                                     23,686
 Prepaid expenses and other current assets                                                                                            30,233
Total current assets                                                                                                     $           113,365
 Property, plant, equipment, & mine development costs, net                                                                            68,012
 Owned & leased mineral rights & land                                                                                                 18,853
 Intangible assets                                                                                                                       158
 Other non-current assets                                                                                                             11,359
Total assets                                                                                                             $           211,746

Liabilities
  Current portion of long-term debt                                                                                                  224,081
  Trade accounts payable                                                                                                               2,272
  Accrued expenses and other current liabilities                                                                                      54,233
Total current liabilities                                                                                                $           280,586
  Long-term debt                                                                                                                       4,161
  Postretirement medical benefit obligations                                                                                          35,623
  Asset retirement obligations                                                                                                        19,518
  Other non-current liabilities                                                                                                       12,384
Total liabilities not subject to compromise                                                                              $           352,272
  Liabilities subject to compromise                                                                                                  231,672
Total liabilities                                                                                                        $           583,944

Member's Equity
 Members' investment                                                                                                                   17,061
 Retained Earnings                                                                                                                   (361,577)
 AOCI                                                                                                                                   9,568
 Non-controlling interest                                                                                                             (37,251)
Total member's equity                                                                                                    $           (372,199)

Total liabilities + members equity                                                                                       $           211,746




   Case 18-04177-TOM11                             Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                               Desc
                                                    Main Document    Page 16 of 17
                                                                                UNITED STATES BANKRUPTCY COURT
                                                                             FOR THE NORTHERN DISTRICT OF ALABAMA



 In re Mission Coal Company, LLC, et al.                                                                            Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                                                                  Reporting Period:        October 15, 2018 - November 30, 2018
                                                                                                                                  Federal Tax ID #:                                  XX-XXXXXXX

                                                                                      INSURANCE POLICIES



                                                                                                                                                       `
 Type                                      Carrier                                                Account                   Period
 Directors & Officers Liability            Tokio Marine HCC                                 14-MGU-18-A45054        09/28/2018 - 09/28/2019
 Directors & Officers Liability            US Commercial Management Liability                ADX30000799900         09/28/2018 - 09/28/2019
 Directors & Officers Liability            XL Catlin - Professional Insurance                 ELU158008-18          09/28/2018 - 09/28/2019
 Directors & Officers Liability            XL Catlin - Professional Insurance                 ELU158014-18          09/28/2018 - 09/28/2019
 Directors & Officers Liability            Berkley Professional Liability                      BPRO8038047          09/28/2018 - 09/28/2019
 Directors & Officers Liability            Starr Indemnity & Liability Company                1000621187181         09/28/2018 - 09/28/2019
 Directors & Officers Liability            Tokio Marine HHC                                 14-MGU-18-A45053        09/28/2018 - 09/28/2019
 Directors & Officers Liability            US Commercial Management Liability                ADX30000800100         09/28/2018 - 09/28/2019
 Directors & Officers Liability            QBE Specialty Insurance Company                       100002179          05/17/2018 - 02/01/2019
 Directors & Officers Liability            RSUI Indemnity Company                               NHS676810           05/17/2018 - 02/01/2019
 Directors & Officers Liability            Hudson Specialty Insurance Company                   HS03035060          05/17/2018 - 02/01/2019
 Directors & Officers Liability            RLI Insurance Company                                EPG0019472          05/17/2018 - 02/01/2019
 Directors & Officers Liability            Ironshore Indemnity, Inc.                              3601200           05/17/2018 - 02/01/2019
 Directors & Officers Liability            Wesco Insurance Company                            EUW152257400          05/17/2018 - 02/01/2019
 Directors & Officers Liability            Westchester Fire Insurance Company                  G71134519001         05/17/2018 - 02/01/2019
 Commercial General Liability              Houston Specialty Insurance Company                GL0019372001          10/26/2018 - 10/26/2019
 Commercial Property / Equipment           Lloyds of London                                     PM1800110           10/26/2018 - 10/26/2019
 Automobile Liability                      Great Midwest Insurance Company                    CA0016383702          10/26/2018 - 10/26/2019
 Commercial Sector Foreign Package         ACE American Insurance Company                    PHFD42248617001        10/26/2018 - 10/26/2019
 Commercial Umbrella Liability             Houston Specialty Insurance Company                CX0019373001          10/26/2018 - 10/26/2019
 Commercial Excess Liability               Apollo Insurance Company                              PL1800123          10/26/2018 - 10/26/2019
 Commercial Excess Liability               Starr Surplus Line Insurance Company               1000030818181         10/26/2018 - 10/26/2019
 Pollution Liability                       Ironshore Specialty Insurance Company                  3334101           10/26/2018 - 10/26/2019
 Workers Compensation Liability            Rockwood Casualty Insurance Company                   WC455827           12/01/2017 - 12/01/2018
 Workers Compensation Liability            Argonaut Insurance Company                            WC686045           12/01/2017 - 12/01/2018




Case 18-04177-TOM11                                       Doc 513 Filed 12/28/18 Entered 12/28/18 17:35:54                                                                           Desc
                                                           Main Document    Page 17 of 17
